Kupferman, J., dissents in a memorandum as follows:
I would modify the determination and reduce the award to $6,666.67.
Respondent was one of two passengers in a vehicle operated by a third person which collided with an uninsured automobile. The uninsured motorist benefits were $10,000 per person and $20,000 per occurrence. Respondent filed a notice of intention to make a claim. Several months later, the petitioner insurance company made payments of $10,000 each to the other passenger and to the driver, exhausting the uninsured motorist benefits policy limits, and continued to deal with the respondent without notifying her of the exhaustion of the policy. After a time, respondent served petitioner insurance company with a demand for arbitration and the insurance company moved to stay the arbitration because of the policy limits being *192exhausted. The motion to stay was denied and, thereafter, in the arbitration award, petitioner was ordered to pay respondent $10,000.
Petitioner takes the position that, having exhausted the policy, there was no money due to the respondent. However, the petitioner was on notice of the respondent’s claim when it settled with the other two parties and it had no right to ignore the claim of the respondent. However, with three claimants and a total sum of $20,000 available, the payment to the respondent should have been limited to $6,666.67.